Case 2:19-cv-00884-JLB-NPM Document 29 Filed 11/02/20 Page 1 of 1 PageID 119




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

MARCIA BUCCERI,

            Plaintiff,

v.                                            Case No.: 2:19-cv-00884-JLB-NPM

ASSA ABBLOY ENTRANCE SYSTEMS US,
INC., and WAL-MART STORES EAST, LP
d/b/a WAL-MART,

            Defendants.
                                       /

                                      ORDER

      The parties have filed a stipulation of dismissal with prejudice (Doc. 28) under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii).          The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

Plaintiff’s claims against Defendants are DISMISSED WITH PREJUDICE. The

Clerk of Court is DIRECTED to terminate any pending deadlines and close the file.

      ORDERED in Fort Myers, Florida on November 2, 2020.
